DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-15, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (20120011879) in view of Nakajima (JP2001074351).  
Regarding claim 1, Gu teach(es) the structure substantially as claimed, including refrigerator (10) comprising a storeroom (i.e., combination of 50 & 60); an inner casing (12) including a first plate (A in Fig. 4 Annotated) to define the storeroom; and a partition (80) coupled to the first plate to divide the storeroom into a plurality of storerooms (50, 60) in one of a vertical direction and a horizontal direction, and the vertical direction and the horizontal direction are directions with respect to a standing upright position of the refrigerator (Fig. 2).  Gu fail(s) to teach holes formed in an area of the first plate over which the partition is coupled.  However, Nakajima teaches the inclusion, in a first plate, of holes (14c) formed in an area (12b) of the first plate over which a partition (40) is coupled, a first plurality of holes (B in Fig. 4b Annotated) of the holes formed in the area define a first row of holes (B) at a first level in the one of the vertical direction and the horizontal direction (Fig. 4b), and a second plurality of holes (C) of the holes formed in the area define a second row of holes (C) at a second level in the one 
Regarding claim 2, Gu teaches a plurality of storerooms (50, 60) that have respective side walls (E, F) aligned in a direction defined by the first plate (A).
Regarding claim 4, Gu teaches an inner casing (12) that comprises a second plate (G) arranged parallel to the first plate (A), and the first and second plates are not connected to each other (see Fig. 4 Annotated, showing no direct connection between the first (A) and second (G) plates).  
Regarding claim 5, Nakajima teaches first (B) and second (C) rows that are parallel to each other (Fig. 4b), and at least a portion of a hole of the first plurality of holes defining the first row of holes and at least a portion of a hole of the second plurality of holes defining the second row overlap each other in the one of the vertical direction and the horizontal direction (Fig. 4b).
Regarding claim 6, Nakajima teaches a third plurality of holes (G) of the holes formed in the area define a third row of holes (G) at a third level in the one of the vertical direction and the horizontal direction, the second row of holes (C) is between the first row of holes (B) and the third row of holes (Fig. 4b), and holes in the second row have an unspecified width.  Additionally, altering the size & shape of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify holes of the second row of Gu as modified, by increasing the width of each hole by 25%, in order to further reduce heat transfer between the first & second storerooms, depending on the desired needs of the person constructing the refrigerator (e.g., 
Regarding claim 7, Nakajima teaches a plurality of first holes (B) and a plurality of third holes (D) that are aligned with each other in the one of the vertical direction and the horizontal direction (Fig. 4b), and the plurality of second holes (C) overlap some of the plurality of first holes and some of the plurality of third holes in the one of the vertical direction and the horizontal direction (Fig. 4b).
Regarding claim 8, Nakajima teaches first (B), second (C), & third (D) pluralities of holes.  Additionally, mere duplication & rearrangement of parts has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been obvious to one of ordinary skill in the art to add a fourth plurality of holes below the third plurality of holes of Gu as modified, in order to further reduce heat transfer between the first & second storerooms.  Hence, Gu as modified would teach a fourth plurality of holes of the holes formed in the area define a fourth row of holes at a fourth level in the one of the vertical direction and the horizontal direction, and the second plurality of holes and the third plurality of holes are between the first plurality of holes and the fourth plurality of holes.
Regarding claim 9, Nakajima teaches mid-spaces (H) are formed in the area of the first plate in the first row (B) between the holes of the first plurality of holes (Fig. 4b), and the holes (C) of the second plurality of holes are aligned with the mid-spaces in the one of the vertical direction and the horizontal direction and are larger than the mid-spaces in the other of the one of 
Regarding claim 10, Nakajima teaches first mid-spaces (H) are formed in the area of the first plate in the first row (B) between the holes of the first plurality of holes (B), second mid-spaces (J) are formed in the area of the first plate in the third row (D) between the holes of the third plurality of holes (D), and the holes of the second plurality of holes (C) are aligned with the first mid-spaces and the second mid-spaces in the one of the vertical direction and the horizontal direction and are larger than the first mid-spaces and the second mid-spaces in the other of the one of the vertical direction and horizontal direction (see Fig. 4b, showing holes from the second plurality of holes (C) vertically aligned with, and horizontally wider than, the first (H) & second (J) mid-spaces).  
Regarding claim 12, Gu as modified teaches an outer casing (11) coupled onto an outer side of the inner casing (12) to define an exterior of the refrigerator (Fig. 1), and an insulation filling (13) in between the inner casing and the outer casing, wherein the inner casing further comprises a cover member (18) attached onto an outer side of the first plate to cover the holes formed in the area in order to prevent the insulation from leaking out into the storeroom through the holes formed in the area during filling of the insulation (since par. 52 of Gu describes 18 as a “sealing member,” it would therefore be capable of preventing insulation leakage through the holes of Gu as modified).  
Regarding claims 13-14, Gu as modified teaches an outer casing (11) coupled onto an outer side of the inner casing (12) to define an exterior of the refrigerator (Fig. 1), and an insulation filling (13) in between the inner casing and the outer casing, wherein the insulation flows from outside of the inner casing to the holes formed in the area, and fills in the holes 
Regarding claim 15, Gu teaches a first duct (54) for supplying cold air produced by a first evaporator (51) to the storeroom (i.e., combination of 50 & 60); and a second duct (62) for supplying cold air produced by a second evaporator (71) to the storeroom, wherein the partition (80) divides the storeroom into a first storeroom (50) corresponding to the first duct (Fig. 3) and a second storeroom (60) corresponding to the second duct (Fig. 3).
Regarding claim 19, Gu as modified teaches a refrigerator comprising a plate (A of Gu) having a buffer section (14c of Nakajima); and a partition (80 of Gu) coupled to the plate, with the partition being positioned over the buffer section (as in Fig. 3 of Nakajima), to provide first (50 of Gu) and second (60 of Gu) storerooms separated by the partition with the plate being a single plate defining a wall of the first storeroom and a wall of the second storeroom (Fig. 4 of Gu), wherein the buffer section includes a plurality of holes (B-D of Nakajima) extending through the plate, and so that the buffer section is thereby configured to contain heat transfer from one of the first and second storerooms to the other of the first and second storerooms (as in par. 27 of Nakajima).
Claims 3 & 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (20120011879) & Nakajima (JP2001074351) in view of Hirai (20050235682).  
Regarding claim 3, Gu as modified teach(es) the structure substantially as claimed, including an inner casing (12 of Gu) comprising a first plate (A of Gu) of unspecified material; 
Regarding claim 16, Gu as modified teaches a refrigerator comprising a storeroom (i.e., combination of 50 & 60 of Gu); an inner casing (12 of Gu) comprising a first wall (A of Gu) formed of a metal (i.e., steel – see above) to define a first side of the storeroom, wherein the first wall includes a buffer section (14c of Nakajima); an outer casing (11 of Gu) coupled onto an outer side of the inner casing to define an exterior of the refrigerator; an insulation (13 of Gu) filling in between the inner casing and the outer casing; and a partition (80 of Gu) coupled to the first wall, and being positioned over the buffer section, to divide the storeroom into first (50 of Gu) and second (60 of Gu) storerooms, wherein the buffer section includes a plurality of holes (B-D of Nakajima) extending through the first wall (as in Fig. 3 of Nakajima), so that the buffer section is thereby configured to contain heat transfer from one of the first and second storerooms to the other of the first and second storerooms (as in par. 27 of Nakajima).
Regarding claim 17, Gu as modified teaches a refrigerator that is configured to keep the second storeroom (60 of Gu) at a lower temperature (implied by par. 53-54 & Fig. 3 of Gu, showing that the same evaporator (71) that cools the freezer compartment (70) also cools the second storeroom (60), and par. 53-54 of Gu, which note that the role and storage temperature of the second storeroom (60) may be controlled and changed as necessary) than the first storeroom (50 of Gu), and the plurality of holes (B-D of Nakajima) are arranged such that a heat transfer path extends through the buffer section in a non-linear manner from a side of the buffer section 
Regarding claim 18, Gu as modified teaches a partition (80 of Gu) that divides the storeroom (i.e., combination of 50 & 60 of Gu) into the first (50 of Gu) and second (60 of Gu) storerooms in one of a vertical and horizontal direction (see Fig. 3 of Gu, showing 50 & 60 divided in the vertical direction), the plurality of holes (B-D of Nakajima) include a first plurality of holes (B of Nakajima) defining a first row of holes (B of Nakajima) at a first level in the one of the vertical direction and the horizontal direction (Fig. 4b of Nakajima), a second plurality of holes (C of Nakajima) defining a second row of holes (C of Nakajima) at a second level in the one of the vertical direction and the horizontal direction (Fig. 4b of Nakajima), and a third plurality of holes (D of Nakajima) defining a third row of holes (D of Nakajima) at a third level in the one of the vertical direction and the horizontal direction, so that the heat transfer path is a winding path with at least two bends (see Fig. 4b of Nakajima, showing a winding path between the portions of the wall above & below 14c), and the vertical direction and the horizontal direction are directions with respect to a standing upright position of the refrigerator (see Fig. 3 of Gu).
Claims 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu (20120011879) & Nakajima (JP2001074351) in view of Jang (WO2016013746).  Gu as modified teach(es) the structure substantially as claimed, including unspecified coupling means that couple a partition (80 of Gu) to a first plate (A of Gu) over an area or buffer section (14c of Nakajima) of the first plate in which holes (B-D of Nakajima) are formed; but fail(s) to teach a bracket.  However, Jang teaches a bracket (124) arranged on a first plate (i.e., wall of 120) to .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637